Citation Nr: 9924132	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-21 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the right 
arm claimed to be the result of Department of Veterans 
Affairs (VA) medical treatment rendered in August 1996.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

4.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from October 
1942 to December 1945.  This case comes before the Board of 
Veterans' Appeals (the Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas which denied entitlement 
to benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability of the right arm resulting from surgical 
procedures performed at a VA medical facility in August 1996, 
as well as denials of his claims of entitlement to a total 
rating based on individual unemployability and an increased 
evaluation for the service-connected bilateral pes planus and 
the denials of his requests to reopen his claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and a back disorder.

The Board notes that recent amendments to 38 U.S.C.A. § 1151 
made by Public Law 104-204 require a showing not only that 
the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply only to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97 (Dec. 31, 1997).  Therefore, as the 
appellant filed his claim in January 1998, these new 
provisions are applicable.  

The Board also notes that the appellant's claim for 
entitlement to a total disability rating for compensation 
purposes based upon individual unemployability is 
inextricably intertwined with the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151.  The appellant's 
38 U.S.C.A. § 1151 claim and his total rating claim are 
addressed in the REMAND section which follows the ORDER 
section in the decision below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's new and material claims and 
his pes planus claim has been obtained by the RO.

2.  The last final decision which addressed the reopening of 
the appellant's claim of entitlement to service connection 
for PTSD on any basis was the rating decision of July 1994.  
The appellant was notified of that decision in September 
1994, and he did not timely complete the procedural steps 
required for an appeal.  

3.  Evidence received subsequent to the July 1994 rating 
decision which denied the reopening of the appellant's claim 
of entitlement to service connection for PTSD is not new and 
material since it does not, when viewed with the other 
evidence on file, bear directly and substantially upon the 
specific matters under consideration, nor is it so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The last final decision which addressed the reopening of 
the appellant's claim of entitlement to service connection 
for a back disorder on any basis was the rating decision of 
November 1993.  The appellant was notified of that decision 
in that same month and did not timely complete the procedural 
steps required for an appeal.  

5.  The additional evidence submitted since the November 1993 
decision is not new and material since it does not, when 
viewed with the other evidence on file, bear directly and 
substantially upon the specific matters under consideration, 
nor is it so significant that it must be considered in order 
to fairly decide the merits of the claim.

6.  The appellant's bilateral pes planus currently is 
manifested by subjective complaints of severe pain and 
cramping on use and objective medical findings of a slight 
degree of bilateral pes planus with tenderness to palpation 
and ambulation with a slight limp.  The appellant uses shoes 
with arch supports. 

7.  The appellant's bilateral pes planus is not shown to 
produce marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, or marked contraction of the 
plantar fascia with dropped forefoot, all hammertoes, very 
painful callosities, marked varus deformity.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the July 1994 rating 
decision which determined that new and material evidence had 
not been submitted sufficient to reopen the appellant's claim 
of entitlement to service connection for PTSD is not new and 
material.  Therefore, the claim for service connection for 
PTSD is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.156(a) 
(1998); Evans v. Brown, 9 Vet. App. 273 (1996); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

2.  Evidence received subsequent to the November 1993 rating 
decision which determined that new and material evidence had 
not been submitted sufficient to reopen the appellant's claim 
of entitlement to service connection for a back disorder is 
not new and material.  Therefore, the claim for service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.156(a) (1998); Evans v. Brown, 9 Vet. App. 273 
(1996); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

3.  The criteria for an evaluation in excess of 30 percent 
for the appellant's bilateral pes planus disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  3.102, 4.1, 4.2, 4.3, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5276 and 5278 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the evidence on file, the Board concludes 
that all facts pertinent to the plausible increased 
evaluation claim have been developed and that as such, there 
is no further duty to assist in developing that claim as 
contemplated by 38 U.S.C.A. § 5107(a).

I.  New and Material Evidence Claims.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In applying the 
principles of Hodge, a case which was decided during the 
pendency of the appellant's appeal, the Board finds that such 
application would not result in any prejudice to the 
appellant as these principles cannot be said to be 
"unfavorable" to any interest of the appellant.  Thus, the 
Board concludes that the additional delay in the adjudication 
of this claim which would result from a remand for initial 
adjudication by the RO of the appellant's appeal under the 
principles of Hodge would not be warranted.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
new and material evidence necessary in order to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

A.  PTSD claim.

The appellant is appealing rating decisions issued by the RO 
which denied the reopening of the appellant's claim of 
entitlement to service connection for PTSD.  This issue of 
entitlement to service connection was initially denied by the 
RO in a rating decision issued in April 1988; notice of the 
denial was sent the next month and the appellant did timely 
file a notice of disagreement (NOD).  A Statement of the Case 
(SOC) was issued by the RO in April 1989, but the appellant 
never completed the procedural steps necessary for an appeal 
to the Board.  The April 1988 rating decision therefore 
represents the last final decision on the merits.  

The RO subsequently issued a rating decision in July 1994 
denying the appellant's request to reopen.  The appellant was 
informed in that same month of the need to submit new and 
material evidence within sixty days; he did not respond and 
in September 1994, formal notice of the RO's denial of the 
reopening of the PTSD claim was sent to the appellant.  The 
appellant never submitted any response or an NOD; the next 
communication regarding PTSD was received by the RO in May 
1996.  Therefore, the July 1994 rating decision represents 
the last time that the claim was finally disallowed on any 
basis.  The appellant's claim may be reopened only if new and 
material evidence has been secured or presented since the 
July 1994 rating decision.  Evans v. Brown, 9 Vet. App. 273 
(1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in reaching its July 1994 
rating decision included the appellant's service medical 
records, an application for benefits submitted in January 
1946; the reports of VA medical examinations conducted in 
July 1948, October 1987, and February 1988; reports of VA 
hospital treatment rendered in 1961, 1973, 1987, and 1989; 
reports of VA outpatient treatment rendered between 1987 and 
1994; an SGO report dated in 1944; and a copy of an NA Form 
13075 signed by the appellant in December 1992.  This 
evidence may be briefly summarized.

The service medical records indicate that the appellant 
sought treatment for ear and feet problems on 26 different 
occasions between February 17, 1943 and January 17, 1944.  A 
note dated January 31, 1944, noted that the appellant's ears 
were still ringing and that he had been "turned down for 
overseas duty because of this" and that he wanted inside 
work.  The medical records indicate that the appellant was 
admitted in March 1944 to the Dodge City Station Hospital 
with a group of chronic complaints dating back to childhood, 
including a ringing in his ears, pounding heart, chest pain, 
difficulty breathing, dizziness and sick headaches.  He was 
noted to have been examined repeatedly in sick call during 
the previous year regarding complaints with no objective 
findings of organic disease.  He was noted to have not 
performed any duties satisfactorily in spite of attempts to 
reclassify him from a guard squadron to driving a gasoline 
truck.  The working diagnosis was psychoneurosis that existed 
prior to entrance into service.  An opinion rendered by a 
Disposition Board, dated in March 1944, stated that the 
appellant would be of no further use to the army.  

A subsequent March 1944 special examination report from 
Winter General Hospital indicated that the appellant reported 
having a history of nightmares in childhood in which he 
dreamed he was getting hurt or getting into an accident.  It 
was noted that, since being in the Army, the appellant was on 
sick call two times per week and that he had been in a 
military police (MP) guard squadron for 10 months and then 
was transferred out whereupon he worked on trucks for a week.  
He was noted to complain that he wanted to go to school like 
the others and that he was rejected from bombardier school 
because of his hearing.  The examiner observed that the 
appellant had not even gotten a stripe after 18 months and 
noted that most of the appellant's friends flew and had made 
rank, which he opined made the appellant jealous.  On April 
and May 1944 hospitalization he was described as a mentally 
deficient youth from Arkansas who had difficulty adapting to 
Army life, and on hospital discharge in May 1944 mental 
deficiency was diagnosed.  A report, dated in September 1944, 
from the Office of the Surgeon at the AAF pilot school at 
Dodge City, Kansas stated that the appellant had been found 
unfit for strenuous military or overseas duty due to his 
psychoneurosis and mental deficiency.  An SGO report, dated 
in 1944, indicates that the appellant was admitted to a 
hospital in March 1944 with a primary diagnosis of "mental 
deficiency, primary, moron (mental age 8-12 years)."  

The appellant's WD AGO Form 53-55 states that the appellant's 
military occupational specialty (MOS) was "Duty Soldier."  
He was discharged with the rank of private and the highest 
rank he held was private first class.  It was noted that he 
did not attend any service schools.  He was awarded the 
American Theater Ribbon and the Victory Medal.  There is no 
indication that he ever served as a pilot or ever had flight 
status or ever served outside of the continental United 
States.  The evidence of record also includes a copy of an NA 
Form 13075 signed by the appellant in December 1992.  The 
appellant stated on this form that he served in a military 
police company at the Dodge City Army Air Base from January 
1943 to January 1945.

An application for benefits, submitted by the appellant in 
January 1946, contained a claim for a nervous condition that 
he reported began in January 1944.  A VA medical examination 
report, dated in July 1948, noted that the appellant reported 
that he had not been hospitalized or treated by a private 
doctor since his discharge from service, nor had he been 
examined by the VA.  He was treaterd at a VA hospital in 1961 
for psychophysiological cardiovascular reaction and was 
admitted to a VA hospital in January 1973, for treatment of a 
psychiatric disorder diagnosed as anxiety neurosis with 
conversion features.  He was subsequently hospitalized in 
1987 for two months for a psychiatric disorder diagnosed as 
major depression.

The appellant submitted a written statement in June 1987, in 
which he stated that he was hospitalized in March 1944 due to 
a nervous problem that was caused by being thrown from a 
plane six or seven times in jump school.  The appellant 
underwent a VA psychological examination in October 1987.  He 
reported a number of symptoms that the examiner thought to be 
indicative of PTSD, including nightmares about his 
experiences as a state policeman and about cracking up in an 
airplane while in service, and frequent intrusive thought 
about the war.  He stated that his military records were lost 
and that he was awarded a Flying Cross.  He also stated that 
he was shot down behind enemy lines and spent about three 
days there in 1943 or 1944.  The psychologist rendered 
diagnoses of major depression and PTSD.  

The appellant subsequently underwent a psychiatric 
examination in February 1988.  The examiner reviewed the 
appellant's service medical records and talked to the 
appellant's wife who said she did not think the appellant had 
ever been overseas.  The appellant himself reported that he 
had been overseas but there was no record of it.  He said he 
was in France for one year from 1943 to 1944, where he was 
stationed close to the front guarding an air base.  He also 
reported being in several plane wrecks in service and that he 
hurt his back in one in 1945.  The examiner spoke with the 
appellant's brother who said that the appellant had told him 
he was a tailgunner and flew the plane and that he told about 
flying with holes in the plane.  The appellant's mother was 
contacted and she said that she recalled that the appellant 
was not stationed overseas, but that he flew back and forth.  
A sister-in-law reported that she had been told that the 
appellant had been thrown out of a plane because he did not 
want to jump out.  The examiner noted that the information in 
the claims file accounted for all the time that the appellant 
was in service and wondered whether the discrepancies were 
delusional in nature.

The appellant was again hospitalized with a diagnosis of 
recurrent major depression in November 1987.  VA outpatient 
treatment reports, dated between 1987 and 1990, reveal that 
the appellant was attending the Day Hospital for most of that 
time period.  A note, dated in June 1989, stated that the 
appellant talked at length about some of his experiences 
flying as a pilot in the Army Air Force.  The appellant was 
diagnosed with chronic depression during this time period.  

The above medical evidence of record does not, however, 
appear to include a medical opinion as to the etiology of the 
appellant's psychiatric disorder, other than the in-service 
conclusions that the appellant's psychiatric symptoms were 
due to psychoneurosis that was longstanding in nature and 
existed prior to service.  There is no medical opinion 
stating that any incident of service is the etiologic cause 
of the appellant's psychiatric disorder variously diagnosed 
as anxiety reaction, chronic depression and PTSD.  

The evidence that has been submitted since the July 1994 RO 
decision that denied the reopening of the appellant's claim 
for service connection for PTSD includes additional VA 
inpatient and outpatient treatment records dated between 1996 
and 1997.  The appellant was hospitalized in a VA hospital in 
March and April 1996 for treatment of his psychiatric 
symptoms; he was diagnosed with PTSD and with dementia and a 
mood disorder secondary to his Parkinson's Disease.  He was 
admitted for these diagnoses again at the end of 1996.  A 
letter from a VA psychiatrist, dated in June 1997, stated 
that the appellant suffered from PTSD; a subsequent letter, 
dated in March 1998, stated that the appellant had "symptoms 
indicative of PTSD, major depression, dementia secondary to 
Parkinson's Disease and peripheral neuropathy."  A VA 
physician's note, dated in October 1997, revealed that the 
appellant reported having been in five airplane crashes in 
service.  

In May 1996, the appellant's representative submitted medical 
evidence in support of a claim of PTSD; the RO asked for 
information concerning stressors that same month.  The 
appellant submitted a written statement in May 1996, in which 
he described his in-service stressors.  He stated that, in 
early 1943, he was in a B-26 that lost power moments after 
takeoff and then bellied in, catching on fire while it slid 
to a stop.  He said that he escaped from the plane and then 
went back to help the other crew members to escape just 
before the plane blew up.  He stated that he suffered burns 
and singed hair and was treated at the base hospital; he also 
said that he has recurring nightmares about this incident.  
The appellant also reported that, in late 1943, at the Dodge 
City Air Base, he was a passenger in the tail of a B-26 that 
broke in two on landing; he said that he was treated for 
various cuts and abrasions.  

The appellant further reported that he flew between 20 and 25 
missions ferrying new aircraft overseas from the United 
States to London.  He stated that, on one mission, he was 
flying over a portion of Germany when the plane was hit by 
flak and he was hit in the left leg; the plane was able to 
limp on to London.  He said an official report of the 
incident stated that he had been hit by friendly fire.  The 
Board notes that it is difficult to conceive of a reasonable 
flight path between the United States and London that passes 
over part of Germany.

Lastly, the appellant reported that, in the early part of 
1945, at the Dodge City Air Base, he was participating in 
parachuting when the man in front of him jumped out and his 
parachute did not open.  When he saw this he went to pieces 
and then was psychiatrically hospitalized.

The appellant described similar incidents to the VA 
psychologist who examined him in May 1996 (resulting in a 
diagnosis of PTSD), and during the testimony he gave at his 
June 1997 personal hearing at the RO.  He testified that he 
dreams three times per night about wrecks and planes and that 
fires bother him.  See Hearing Transcript pp. 3-11.

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The Board has considered each item of evidence which has been 
added to the record since the July 1994 rating decision to 
determine if it meets the test of being new and material.  
The Board finds that the additional medical records relating 
to subsequent post-service diagnosis and treatment of the 
appellant's psychiatric pathology fail to provide any 
additional relevant evidence as to the issue of whether the 
appellant's psychiatric disorder was incurred in or related 
to service.  While the appellant has recently been diagnosed 
with PTSD as his primary psychiatric diagnosis, the evidence 
added to the record since July 1994 sheds no further light on 
the question of a causal or etiologic relationship between 
service and the diagnosed PTSD, since no stressor has been 
specifically identified as the cause of the PTSD and he 
apparently underwent stressful post-service experiences as a 
state police officer.  

Furthermore, while the appellant testified during his June 
1997 personal hearing at the RO that he survived several 
plane crashes in service, that he was wounded while flying 
over Germany and that he saw a man die when his parachute did 
not open, he had previously made similar statements during 
his February 1988 VA psychiatric examination.  Those earlier 
statements were considered by the examining psychiatrist to 
be possibly delusional in the face of service medical records 
furnishing contemporaneous information to the contrary.  In 
addition, the Board finds that the contents of the 
appellant's service medical record, in conjunction with his 
MOS, lack of service school attendance and rank, indicate 
that the appellant never achieved flight status in any 
capacity.

The Board therefore finds that the medical records, both 
private and VA, submitted subsequent to the July 1994 rating 
decision fail to provide any additional relevant evidence as 
to the issue of whether the appellant currently suffers from 
PTSD that was incurred as a result of stressful incidents he 
experienced in-service.  Previous medical records which 
included notations of the post-service existence of 
psychiatric conditions, including PTSD, were considered by 
the RO in its July 1994 decision and found not sufficient to 
support the appellant's claim.  Currently, there was no 
evidence of record to corroborate the appellant's history of 
stressful events, and there is much evidence in the service 
medical records that contradicts him.  The evidence presented 
is not new and material because it will have no significance 
until "credible supporting evidence that the claimed 
inservice stressor actually occurred" is submitted.  
38 C.F.R. § 3.304(f).  Therefore, these records, while 
evidence not previously of record, are not "material" 
evidence because they do not shed any light on the existence 
of a medical nexus between the appellant's service activities 
and his claimed PTSD.  Thus the Board concludes that the 
medical records submitted after July 1994 are not "new and 
material" evidence.  

The assertions of the appellant that his PTSD is related to 
experiences he had in service, as opposed to any non-service-
related experiences or causes, are not competent medical 
evidence with regard to that issue.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Grottveit v. Brown 5 Vet. App. 91, 92-93 
(1993).  Furthermore, the appellant lacks the medical 
expertise to enter a medical judgment as to any relationship 
between the onset of his PTSD and any in-service incident.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, any 
statement of the appellant's representative as to the 
etiology of the appellant's psychiatric pathology is also 
insufficient to establish a medical diagnosis.  Id.  
Therefore, the Board concludes that the appellant's hearing 
testimony and written statements and the written statements 
of his representative, are cumulative evidence.  Moreover, 
the appellant's various statements tended to restate 
contentions that were on file at the time of the prior 
denial.  The written statements of the appellant and his 
representative iterate previous evidence of record and are 
thus cumulative and therefore do not constitute "new and 
material" evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

Consequently, the evidence presented since the July 1994 
rating decision is not new and material and the appellant's 
claim as to service connection for PTSD is not reopened.  
Furthermore, the use of the doctrine of reasonable doubt is 
inapplicable to issues of new and material evidence.  See 
Annoni v. Brown, 5 Vet. App. 463 (1993).

B.  Back disorder claim.

The issue of entitlement to service connection for a back 
disorder was initially denied by the RO as not proximately 
due to or the result of service in a rating decision issued 
in March 1966; the appellant appealed that denial which was 
upheld by a Board decision issued in December 1966.  The 
appellant subsequently attempted to reopen his back claim in 
June 1978; this was denied by a rating decision issued in 
July 1978.  The appellant appealed to the Board which issued 
a decision in January 1979 denying his claim.  In October 
1992, the RO was notified that the appellant desired to 
reopen his back claim; the appellant's representative sent 
the RO a written statement in which he stated that the 
appellant fell out of a pickup truck in 1943, and injured his 
back for which he received treatment at the base hospital for 
two weeks.  The RO issued a rating decision in November 1993 
that denied reopening of this claim; notice of the denial was 
sent that same month and the appellant did not timely file an 
appeal.  That rating decision therefore represents the last 
time that the claim was finally disallowed on any basis.  The 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the November 
1993 rating decision.  Evans v. Brown, 9 Vet. App. 273 
(1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in reaching its November 
1993 rating decision included the appellant's service medical 
records, an application for benefits submitted in January 
1946; the reports of VA medical examinations conducted in 
July 1948, February 1970; October 1987, and February 1988; 
letters from a surgeon dated in July 1957 and January 1966; a 
buddy statement dated in January 1966, indicating that the 
appellant for hospitalized in-service for a back injury that 
resulted from an accident in a weapons carrier; a letter from 
a neurosurgeon dated in November 1969; a letter from an 
osteopath dated in October 1969; letters from a doctor who 
treated the appellant in-service dated in December 1965, 
August 1971, and June 1978; a buddy statement dated in June 
1981 stating that the appellant fell off a convoy truck and 
hurt his back; reports of VA hospital treatment rendered in 
1961, 1973, 1987, and 1989; reports of VA outpatient 
treatment rendered in 1974 between 1987 and 1990; and an SGO 
report dated in 1944.  This evidence may be briefly 
summarized.

The service medical records indicate that the appellant 
sought treatment, mainly for ear and feet problems, on 26 
different occasions between February 17, 1943 and January 17, 
1944.  None of the notes referring to these visits includes 
any mention of back pain or back symptomatology.  The medical 
records indicate that the appellant was admitted in March 
1944 to the Dodge City Station Hospital with a group of 
chronic complaints dating back to childhood, including a 
ringing in his ears, pounding heart, chest pain, difficulty 
breathing, dizziness and sick headaches- but back pain was 
not mentioned.  He was noted to have been examined repeatedly 
in sick call during the previous year regarding complaints 
with no objective findings of organic disease.

The report of the April 1944 hospital physical examination 
indicated that no deformity or limitation of motion of bones 
and joints was observed.  The rest of the service medical 
records are negative for any complaint, treatment or findings 
concerning an injury or other condition of the back.  The 
December 1945 report of the medical examination on discharge 
indicated no musculoskeletal defects.

Post-service, an application for benefits submitted in 
January 1946 contained no mention of any back injury or back 
complaints.  A VA medical examination report, dated in July 
1948, noted that the appellant reported that he had not been 
hospitalized or treated by a private doctor since his 
discharge from service, nor had he been examined by the VA.  
He did not complain of any back pain at this examination.

Statements from private physicians dated in July 1957, and 
January 1966, reveal that the appellant was diagnosed with a 
ruptured lumbar intervertebral disc, with spontaneous 
remission, in 1955, and that he was hospitalized in August 
1953 for a prolapsed disc.  The report of the 1961 VA 
hospitalization reveals that the appellant had a history of a 
lumbar disc in the early 1950s.  Letters from a neurosurgeon 
dated in November 1969, and an osteopath dated in October 
1969, indicated that the appellant had been treated for back 
problems and that he had been involved in an accident in his 
police car in 1956.  

Letters from a doctor who said he treated the appellant in-
service dated in December 1965, August 1971, and June 1978, 
stated that the appellant was treated for a bad traumatic 
injury of the lower back in 1943 and 1944.  Outpatient 
reports of VA medical treatment rendered in 1974 reveal that 
the appellant was seen for back complaints and that x-ray 
examination demonstrated degenerative arthritis of the lumbar 
spine.

A buddy statement, dated in June 1981, indicates that in 
March 1943, the appellant was attached to the military police 
and assigned to guard duty.  The buddy recalled that the 
appellant fell out of a convoy truck that was transporting 
him and that he hurt his back and was transported to the 
hospital.

The medical evidence of record does not, however, appear to 
include a medical opinion as to the etiology of the 
appellant's back disorder, including degenerative disc 
disease (DDD) or degenerative joint disease (DJD).  There is 
no medical opinion stating that the appellant's current back 
disorder, including DDD and DJD, is directly related or 
indirectly related to any incident or occurrence of the 
appellant's service.

The Board has considered each item of evidence which has been 
added to the record since the November 1993 rating decision 
to determine if it meets the test of being new and material.  
This evidence includes VA outpatient and inpatient treatment 
records from 1994, and 1996-1997.  The Board finds that the 
additional medical records relating to subsequent post-
service diagnosis and treatment of the appellant's back 
pathology fail to provide any additional relevant evidence as 
to the issue of whether the appellant's back disorder, 
including DDD and DJD, was incurred in or related to service.  
That any such pathology was diagnosed after service and that 
the appellant was recently treated for said pathology which 
may have worsened thereafter, were all considered by the RO 
in its November 1993 rating decision and found not to 
demonstrate entitlement to service connection.  The 
additional treatment for any back disorder rendered since the 
filing of the original claim sheds no further light on the 
question of a causal or etiologic relationship between said 
pathology and any incident relating to service.  

The Board finds that the medical records submitted subsequent 
to the November 1993 rating decision fail to provide any 
additional relevant evidence as to the issue of whether the 
appellant's back disorder, including DDD and DJD, was 
incurred in, or related to, service.  Previous medical 
records which included letters from a former military doctor 
who stated he treated the appellant for a back injury in 1943 
and 1944, and the post-service existence of numerous medical 
conditions were considered by the RO in its November 1993 
decision and found not sufficient to reopen the appellant's 
claim.  The medical records submitted since November 1993 
provide no more definitive delineation of etiology or 
causation.  Therefore, these records, while evidence not 
previously of record, are not "material" evidence because 
they do not shed any light on the existence of a medical 
nexus between the appellant's service activities and his 
claimed back disorders.  Therefore, the Board concludes that 
the medical records submitted after November 1993 are 
cumulative and are not "new and material" evidence.  

The appellant testified during his June 1997 personal hearing 
at the RO that he hurt his back in a plane crash and was 
treated at the hospital in Dodge City.  He stated this 
treatment included placement in traction.  See Hearing 
Transcript pp. 7-8.  The appellant had previously reported on 
a number of occasions that he had injured his back by falling 
out of a motor vehicle; buddy statements and a statement from 
the appellant's representative were also submitted to that 
effect.  However, even assuming that the appellant was 
treated in-service for a back injury, the assertions of the 
appellant that his current back disorder is related to 
complaints he had in service are not competent medical 
evidence with regard to that issue.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Grottveit v. Brown 5 Vet. App. 91, 92-93 
(1993).  Furthermore, the appellant lacks the medical 
expertise to enter a medical judgment as to any relationship 
between the onset of his current back disorder and any in-
service incident.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Likewise, any statement of the appellant's 
representative as to the etiology of the appellant's back 
disorder is also insufficient to establish a medical 
diagnosis.  Id.  Therefore, the Board concludes that the 
appellant's written statements, and the written statements of 
his representative, are cumulative evidence.  Moreover, the 
appellant's written statements tended to restate contentions 
that were on file at the time of the prior denial.  The 
written statements of the appellant and his representative 
iterate previous evidence of record and are thus cumulative 
and therefore do not constitute "new and material" 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Consequently, the evidence presented since the November 1993 
rating decision is not new and material and the appellant's 
claim as to service connection for a back disorder is not 
reopened.  Furthermore, the use of the doctrine of reasonable 
doubt is inapplicable to issues of new and material evidence.  
See Annoni v. Brown, 5 Vet. App. 463 (1993).

Finally, while some additional records are being requested in 
the development undertaken below, there appears no reason to 
delay the instant decision.  The records requested for the 
claim under 38 U.S.C.A. § 1151 are for the purposes of 
examining treatment rendered at specific times.  There is no 
suggestion in the record that the daily treatment records for 
the hospitalizations at issue would contain information as to 
the verification of stressors or as to the etiology of the 
back disorder that would result in outcomes other than the 
ones explained above.  As such, it is the Board's conclusion 
that consideration of these issues can proceed without delay.

II.  Increased Rating Claim.

The appellant contends that his bilateral pes planus 
disability is more severe than the current evaluation 
reflects.  He maintains that his condition warrants an 
evaluation in excess of the currently assigned 30 percent.  
He testified at his June 1997 personal hearing at the RO that 
he can stand for only 30 minutes and then his feet will swell 
and he has circulation problems; he also stated that his toes 
just draw up and start cramping.  See Hearing Transcript p. 
1.  The appellant further testified that his toes are always 
drawn up, that he wears big shoes with arch supports in them 
and that he can walk for only a half block before having to 
stop.  See Hearing Transcript p. 2.

As previously noted, the Board has found that the appellant's 
contentions that his bilateral pes planus disability has 
worsened constitute evidence of a well-grounded claim.  
38 U.S.C.A. § 5107.  That is, these contentions are not 
inherently implausible, and if supported by clinical evidence 
could result in the benefit sought on appeal.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as all pertinent 
evidence relating to this claim has been obtained and is of 
record. 

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
38 C.F.R. § 4.31 provides that in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The most current evidence of the present level of disability 
is found in the reports of appellant's VA outpatient and 
inpatient treatment dated between 1994 and 1997, and the 
report of the VA medical examination of the appellant's feet 
conducted in May 1996.

Review of the VA outpatient and inpatient VA medical 
treatment reports reveals that the appellant sought 
treatment for a wide variety of pains and medical problems.  
However, foot pain was generally not among these complaints.  
For example, neither the April 1996 VA hospital discharge 
summary, nor the January 1997 VA hospital discharge summary 
listed the pes planus as a medical problem.  

The VA foot examination conducted in May 1996 revealed 
subjective complaints of pain and cramping on use and 
objective medical findings of a slight degree of bilateral 
pes planus with tenderness to palpation and ambulation with a 
slight limp.  The appellant reported that he used shoes with 
arch supports and denied use of medication for his 
discomfort.  Radiographic examination reveals spurring along 
the posterior and inferior aspects of each os calcis.

In May 1996 a statement was received from a private 
podiatrist who stated that the appellant complained of 
increasingly painful feet which limited his activities.  She 
expressed the opinion that based on the musculoskeletal 
rating system, she would rate him 30 percent disabled. 

The Board notes that the applicable regulations contain a 
number of provisions relating to the feet.  The appellant has 
been service-connected for bilateral pes planus which is 
evaluated under Diagnostic Code 5276, flatfoot, acquired.  
Under that code, severe bilateral pes planus with objective 
evidence of marked deformity (pronation, adduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities warrants a 30 
percent rating.  Diagnostic Code 5276.  A 30 percent rating 
is also provided for an acquired bilateral pes cavus with all 
toes tending to dorsiflexion, limitation of dorsiflexion at 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  Diagnostic Code 5278.

In order for the appellant to obtain a rating for his 
bilateral foot disability in excess of 30 percent, he must 
demonstrate bilateral pes planus that is pronounced, meaning 
there is marked pronation, extreme tenderness of the plantar 
surfaces of the feet, and marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  A 50 percent 
disability rating is to be assigned for such symptomatology.  
Under Diagnostic Code 5278, marked contraction of the plantar 
fascia with a dropped forefoot, all toes being hammer toes, 
very painful callosities, and a marked varus deformity 
warrants a 50 percent evaluation.

The Board finds that the current disability picture, as 
reflected by the evidence as a whole, supports the currently 
assigned 30 percent disability rating.  The appellant suffers 
from considerable pain on a daily basis that is said to be 
unrelieved by orthopedic appliances, but he does not take any 
pain medication for it.  The overall functional limitation 
suggested by the appellant's symptoms, such as a slight limp, 
makes his condition severe enough to warrant the assignment 
of a 30 percent rating.  There is deformity, there is daily 
pain on manipulation and use, and this pain is apparently not 
improved by orthopedic shoes or appliances.  However, taking 
into consideration the provisions of 38 C.F.R. §§ 4.7, 4.10 
and 4.40, such chronic pain warrants no more than a rating of 
30 percent for the appellant's flatfoot pathology.  The 
percentage rating in that rating code represents as far as 
can practicably be determined the impairment in earning 
capacity resulting from the service-connected bilateral foot 
disability.  Functional impairment beyond that anticipated in 
the rating code which would warrant an evaluation greater 
than the 30 percent assigned has not been demonstrated.  38 
C.F.R. § 4.40.  While there is no objective indication of 
swelling on use (attested to by the appellant) and no 
objective indication of characteristic callosities, the 
overall disability picture is more reflective of the criteria 
for a 30 percent rating than it is reflective of the criteria 
for a 50 percent rating.  

Respecting the criteria for a 50 percent rating under 
Diagnostic Code 5276, there is no evidence of marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, or marked inward displacement and severe spasm of the 
tendo achillis on manipulation so as to warrant the 
assignment of this higher rating in this case.

For the foregoing reasons, the Board finds that a schedular 
increase in the assigned evaluation for bilateral pes planus 
in excess of 30 percent is not warranted under Diagnostic 
Code 5276.  Further, the appellant is not shown to have, or 
to have to have disability comparable to, marked contraction 
of the plantar fascia with dropped forefoot, all hammertoes, 
very painful callosities, and marked varus deformity.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for PTSD, the appeal is 
denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a back disorder, the 
appeal is denied.

An increased disability rating in excess of 30 percent for 
bilateral pes planus is denied.


REMAND

The rating decision of September 1998 indicates that the RO's 
denial of the appellant's 38 U.S.C.A. § 1151 claim was based 
on medical evidence contained in the "VAMC hospital file" 
of the appellant.  Specific mention is made of a 1992 
incentive performance evaluation; the July 1996 
catheterization and angiography; the August 1996 coronary 
artery bypass graft; and a neurological evaluation dated in 
October 1996.  The evidence of record currently before the 
Board does not include any such "VAMC hospital file" or any 
of the other records listed in the September 1998 rating 
decision.  Said records must be associated with the claims 
file so that the Board can review all evidence considered by 
the RO.

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131.  A disability 
which is proximately due to or the result of a service- 
connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  
Furthermore, the Court has held that the term "disability" as 
used in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. 
§ 3.310(a) should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Board notes that a recent VA psychology report, dated in 
June 1997, indicated that the appellant suffered from 
disabling symptoms of anxiety and depression.  But there has 
been no indication in the evidence of record of how much, if 
any, of the appellant's overall psychiatric symptomatology is 
due to his service-connected disabilities as opposed to his 
other chronic medical or psychiatric problems.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Consideration of these 
factors is not reflected in the VA examinations or in the 
adjudication of the claim to this point.

The most recent rating action that listed each of the 
appellant's disabilities is dated in September 1998.  The 
service-connected disabilities rated thus far by the RO are 
bilateral hearing loss (80%) and bilateral pes planus (30%), 
for a combined evaluation of 90%.  The Board notes that 
regulations pertaining to diseases of the ears were revised 
in June 1998.  The non-service-connected disorders listed by 
the RO include right hand problems, major depression, 
degenerative disc disease of the lumbar spine, degenerative 
joint disease of the cervical spine, tinnitus, left knee 
arthritis, PTSD, mental deficiency, trench mouth and 
glaucoma.  The medical information utilized by the RO in 
assigning the ratings associated with the listed non-service-
connected medical conditions is unknown.  In addition, review 
of the medical evidence of record indicates that the 
appellant currently suffers from Parkinson's Disease with 
secondary depression and dementia, hypothyroidism, right 
cubital tunnel syndrome, restrictive airway disease, chronic 
bladder discomfort, status post TURP, coronary artery disease 
with occasional angina, hypertension, arrhythmia corrected by 
pacemaker implant, peripheral neuropathy, herpes zoster and 
tardive dyskinesia.  Follow-up must be made concerning the 
severity, extent or current status of those conditions and 
any other medical problem that is not currently rated.

The Board further notes that no social and industrial survey 
has been performed.  See Gary v. Brown, 7 Vet.App. 229 
(1994).  Given the need for additional development as set out 
below, the Board believes further examinations would be 
helpful in assessing the exact nature and current status of 
all of the appellant's psychiatric and medical conditions so 
that it may be determined whether he is unemployable because 
of service-connected or nonservice-connected disabilities. 

These considerations require the gathering of additional 
records as well as further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the above considerations, the case is REMANDED 
for the following: 

1.  The "VAMC hospital file" and all 
medical records reviewed by the RO prior 
to its issuance of the September 1998 
rating decision must be associated with 
the claims file.

2.  The RO should contact the appellant 
to request names and addresses of VA and 
private physicians and/or medical 
facilities which have provided him any 
treatment pertinent to his claims.  All 
available relevant reports not already of 
record should be obtained from these 
physicians and/or medical facilities.  
The appellant should be requested to sign 
and submit appropriate consent forms to 
release private medical reports to the 
VA.  All records obtained should be 
associated with the claims file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.  The appellant is free to submit 
additional evidence and argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

4.  After the above medical records and 
other evidence have been associated with 
the claims file, a VA social and 
industrial survey should be conducted in 
order to clarify the appellant's medical, 
social, educational, and employment 
history.  The social worker should review 
the claims file prior to the survey.  The 
social worker should elicit and set forth 
pertinent facts regarding the appellant's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The social worker 
should offer an assessment of the 
appellant's current functioning and 
identify the conditions which limit his 
employment opportunities.  Any potential 
employment opportunities should be 
identified.  The claims file must be made 
available to the social worker in 
conjunction with the survey as it 
contains important historical data.  
Distinctions between service and non-
service-connected disorders should be 
noted.

5.  The appellant should be scheduled for 
appropriate VA medical examinations of 
his general medical condition as well as 
his service connected disabilities 
characterized as hearing loss and pes 
planus.  These medical examinations 
should be broad enough to cover all 
diseases, injuries, and residual 
conditions which are suggested by the 
appellant's complaints, symptoms or 
findings.  All complaints or symptoms 
having a medical cause should be covered 
by a definite diagnosis.  All necessary 
tests, as well as any other recommended 
examinations, should be conducted and all 
clinical manifestations attributable to 
each condition should be reported in 
detail.  The examining physicians should 
be given access to the appellant's claims 
file for a sufficient period of time 
prior to the examinations to allow for a 
complete review of the record.

Distinctions between service and non- 
service-connected disorders should be 
noted.  The examiners should describe in 
detail the impact, if any, that the 
appellant's service-connected 
disabilities have on his employability.

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
reports must be returned to the examiners 
for corrective action.  38 C.F.R. § 4.2. 
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

7.  Thereafter the RO should undertake 
adjudicatory action to assign disability 
ratings to all of the appellant's service 
connected disabilities, and in view of 
the material added to the claims file 
since the last formal adjudication by the 
RO.  A new rating decision should be 
prepared to ensure that each of the 
appellant's disabilities has been 
assigned a rating which includes 
consideration of 38 C.F.R. § 3.321.  
After completion of the above, the RO 
should again adjudicate the appellant's 
claims for benefits under 38 U.S.C.A. 
§ 1151 and for a total rating on the 
basis of all the evidence of record and 
with application of all appropriate legal 
theories.  If proposed regulations 
changing the pertinent rating criteria or 
any other pertinent matter goes into 
effect while this case is in appellate 
status, the RO must give the appellant 
the benefit of the regulations most 
favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The 
RO should also specifically discuss Allen 
v. Brown, supra. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no 


opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

